Title: To Thomas Jefferson from Christopher Ellery, 1 March 1803
From: Ellery, Christopher
To: Jefferson, Thomas


          
            March 1st. 1803
          
          C. Ellery intended to have conversed, this morning, with the President, on the subject of the forged letters—but having been prevented by the presence of a third person—he begs to be permitted to observe to the President, that he will be very happy to receive, from the President, through Captain Lewis, any advice or direction relative to the subject—if indeed the President has any communication whatever to make
        